DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
Claims 1 and 3-18 are pending. Claim 10 is withdrawn. 
Previous rejections are withdrawn as necessitated by the amendments to the claims. New rejections are provided below under 35 USC 103.
Clarification of record: the previous interview dated 9/01/2020 and mailed with the advisory action was actually conducted on 9/17/2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/5/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0115402) in view of Helton (US 2013/01030893).
With respect to claims 1 and 14, Xu teaches a process for subjecting a feedstock to hydrocracking over a base metal catalyst and aromatic saturation over a noble metal catalyst for fuels production (abstract; 0008). The feedstock is a hydrocarbon (0030) having a sulfur content of at least about 500 up to at least about 40,000 ppm (0033)  and an aromatics content in a range of at least 5 to up to 60% including at least 30% as claimed (0056). The aromatic compounds can typically include multi-ring aromatic compounds (0019).
In the depicted embodiment of Figure 1, “a feed 105 and a hydrogen-containing treat gas 107 are passed into a reactor 110. . . .  The feed is exposed to the catalyst in catalyst 
Xu further teaches wherein “[a] portion 155 of bottoms fraction 148 is then passed into a second reactor 160, along with a second hydrogen-containing treat gas stream 157. In the configuration shown in FIG. 1, the input feeds to second reactor 160 are first exposed to one or more beds of aromatic saturation catalyst 163, followed by one or more beds of a hydrocracking catalyst 167. Alternatively, the input feeds to second reactor 160 can first be exposed to one or more beds of hydrocracking catalyst 167 followed by one or more beds of aromatic saturation catalyst 163” (figure 1; 0041). Hydrocracking includes ring opening (0027). “The feedstock can optionally but preferably be exposed to the base metal hydrocracking catalyst and the noble metal aromatic saturation catalyst in a single reaction stage, so that no intermediate separation is performed between exposing the feed to the catalysts” (0014). The resulting effluent has less aromatics than the feed (0009) and is withdrawn and passed to a fractionator (figure 1; 0041). 
With respect to the feed properties and hydrotreating conversion, Xu teaches ranges which overlap or fall within the claimed ranges. A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Xu teaches wherein the feed contains aromatics including polyaroamtics and wherein the total aroamtics is at least 30% as claimed (0019; 0056). Xu teaches wherein exemplified 
Xu teaches wherein the hydrocracking catalyst may be provided in sulfide form (0057), i.e. presulfided. With respect to providing the aromatic saturation catalyst in prereduced form, Helton teaches that “the state of the fresh catalyst when shipped by the manufacturer does not correspond to the desired state for the catalyst during hydroprocessing. In order to prepare the catalyst for use or "activate" the catalyst” (0003), Helton teaches that base metal catalysts are sulfided to active form while noble metal catalyst are reduced to their active form (0004-0006).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the base metal catalyst in the process of Xu in presulfided form and to provide the noble metal catalyst in the process of Xu in an active form, including in prereduced form as taught in Helton as the active forms for such catalyst to ensure the catalyst is effective for processing the feedstock.
With respect to claims 3, 4, 15 and 17, Xu teaches wherein the material catalytically active in hydrocracking and ring opening comprises one or more base metals preferably taken from the group comprising group 6 elements and Ni or Mo and an acidic support which may be silica-alumina or zeolite (0058). 
With respect to claims 5, 6, 16, and 18, Xu teaches wherein the material catalytically active in saturation of aromatics comprises one or more one or more noble metals including Pt or Pd, and an acidic support, which may include silica-alumina (0053).
With respect to claims 7-9, Xu teaches wherein the operating conditions for each of the beds/stages includes 200-450C for hydrotreating (0050), 232-449 C for hydrocracking in a sweet reactor (0062), and the aromatic saturation occurs at either the sweet hydrocracking conditions or a temperature of 125-425 C (0055). The hydrotreating reactor temperature falls within the range for hydrocracking, thus includes wherein the temperature of the second stage reactor inlet is less than 40C greater than the outlet of the hydrotreating reactor. 
claims 11-13, Xu teaches wherein the ratio of the effluent aromatics content to the feed aromatics content is about 0.6 or less (0009), which encompasses the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.